 

Case 3:18-cv-00296-LRH-CLB Document 128 Filed 12/23/19 Page 1 of 3
Case 3:18-cv-00296-LRH-CLB Document127 Filed 12/19/19 Page 1of3

JACKSON LEWIS P.C.

Joshua A. Sliker (Nevada Bar No. 12493)

Joshua.Sliker@jacksonlewis.com
300 S. Fourth Street, Suite 900
Las Vegas, NV 89101
Telephone: (702) 921-2460
Facsimile: (702) 921-2461

CHARIS LEX P.C,
Sean P. Gates (admitted pro hac vice)
sgates@charislex.com

Douglas J. Beteta (admitted pro hac vice)

dbeteta@charislex.com

301 N. Lake Ave., Suite 1100, Pasadena, CA 91101

Telephone: (626) 508-1717
Facsimile: (626) 508-1730

Attorneys for Plaintiff/Counter-Defendant Tesla, Inc.

TIFFANY & BOSCO, P.A.

Robert D. Mitchell (admitted pro hac vice)

rdm@tblaw.com

William M. Fischbach III (admitted pro hac vice)

wmf@blaw.com

Fletcher R. Carpenter (admitted pro hac vice)

fre@tblaw.com

Camelback Esplanade II, Seventh Floor

2525 East Camelback Road Phoenix, Arizona 85016-4229

Telephone: (602) 255-6000
Facsimile: (602) 255-0103

Attorneys for Defendant/Counter-Plaintiff Martin Tripp
UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

TESLA, INC., a Delaware corporation,
Plaintiff,

vs.

MARTIN TRIPP, an individual,
Defendant.

 

AND RELATED COUNTERCLAIMS

 

 

Case No. 3:18-cv-00296-LRH-CLB

STIPULATION AND [PROPOSED]
MODIFICATION TO
SCHEDULING ORDER

(FIFTH REQUEST)

 

STIPULATION AND [PROPOSED] MODIFICATION TO SCHEDULING ORDER (FIFTH REQUEST)

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-00296-LRH-CLB Document 128 Filed 12/23/19 Page 2 of 3
Case 3:18-cv-00296-LRH-CLB Document 127 Filed 12/19/19 Page 2 of 3

Pursuant to Local Rule 26-4, Plaintiff and Counter-Defendant Tesla, Inc. (“Tesla”) and
Defendant and Counter-Plaintiff Martin Tripp (“Tripp”) submit the following Stipulation and
Proposed Modification to Scheduling Order.

On March 13, 2013, the Court granted in part and denied in part Tripp’s motion to compel
the deposition of Elon Musk. All other discovery has been completed. For the reasons discussed at
the hearing on the motion, good cause exists to extend the discovery cutoff.

The Court previously modified the Scheduling Order on December 5, 2018, March 6, 2019,
June 19, 2019, and October 1, 2019, pursuant to stipulation of the parties. (ECF Nos. 55, 68, 81,
and 101.) This is therefore the fifth request for modification of the Scheduling Order. The parties
do not anticipate requesting further modifications.

For the foregoing reasons, the parties stipulate and respectfully request that the Scheduling
Order be modified as follows:

1, Discovery Cutoff Date: The discovery cutoff date shall be extended to
February 28, 2020 for the limited purpose of the deposition of Elon Musk. No other discovery may
be taken.

2. Dispositive Motions: Dispositive motions may be filed no later than March 31,
2020.

3. Pretrial Order: The pretrial order shall be filed no later than April 30, 2020. In the
event dispositive motions are filed, the date for filing the joint pretrial order shall be suspended
until 30 days after the decision of the dispositive motions or until further order of the Court. The
disclosures required by Federal Rule of Civil Procedure 26(a)(3), and any objections thereto, shall
be included in the pretrial order.

4, All other deadlines remain as stated in the Discovery Plan and Scheduling Order

previously entered by the Court (ECF Nos. 31, 55, 68, 81, 101).

-2-
STIPULATION AND [PROPOSED] MODIFICATION TO SCHEDULING ORDER (FIFTH REQUEST)

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-00296-LRH-CLB Document 128 Filed 12/23/19 Page 3 of 3
Case 3:18-cv-00296-LRH-CLB Document127 Filed 12/19/19 Page 3 of 3

Dated: December 19, 2019 CHARIS LEX P.C.

By: /s/ Sean P. Gates
Sean P. Gates
Attorneys for Plaintiff and
Counter-Defendant Tesla, Inc.

Dated: December 19, 2019 TIFFANY & BOSCO, P.A.

By: /s/ William Fischbach
William Fischbach

Attorneys for Defendant Martin Tripp

ORDER

IT IS SO ORDERED:

HON. QARLA BALDWIN
STATES MAGISTRATE JUDGE

DATED: (2 23 [ ZOLF

-3-
STIPULATION AND [PROPOSED] MODIFICATION TO SCHEDULING ORDER (FIFTH REQUEST)

 
